DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 10-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagi (U.S. Patent Publication No. 2020/0101816).

Regarding Claim 10, Takagi discloses an integrated thermal management module for a vehicle (figs 1-13), the module comprising: 
a chiller (408) through which refrigerant and coolant flow, respectively, and connected so that the refrigerant and the coolant exchange heat with each other (fig 1); 
a first reservoir portion (104) though which the coolant of an electric component line (100) connected to an electric component core (116) flows and a second reservoir portion (406) through which the coolant of a battery line (see annotated fig 1 below) connected to a battery core (410) flows; 
a first pump (402) configured for circulating the coolant of the battery line; and 


    PNG
    media_image1.png
    522
    904
    media_image1.png
    Greyscale


	Regarding Claim 11, Takagi further discloses a second valve (412) for adjusting so that the coolant having passed through the chiller (408) and the coolant of the second reservoir portion (406) selectively flow into the battery core (410) by the first pump (402).

	Regarding Claim 12, Takagi further discloses wherein the second valve is a three-way valve (412) connected to the second reservoir portion (406), the chiller (408), and the first pump (402, fig 1).

	Regarding Claim 14, Takagi further discloses wherein the chiller (408) is formed with a coolant inlet into which the coolant flows and a coolant outlet out which the coolant flows (fig 

	Regarding Claim 15, Takagi further discloses wherein the chiller (408), the first reservoir portion (104), and the second reservoir portion (406) are indirectly connected to each other to be formed as a single assembly (shown in fig 1). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (U.S. Patent Publication No. 2020/0101816) in view of Porras et al. (U.S. Patent Publication No. 2017/0008407, “Porras”).

Regarding Claim 1, Takagi discloses a thermal management system for a vehicle, the system comprising: 
a battery line (see annotated fig 1 below) connected to a battery core (410), and through which coolant is fluidically-communicated by a first pump (402); 
an indoor heating line (see annotated fig 1 below) connected to a heating core for indoor air conditioning, mounted with a hydrothermal heater therein, mounted with a second pump 
a first battery heating line (312) and a second battery heating line (314) branched or joined at the downstream point of the heating core in the indoor heating line to be connected to an upstream point and a downstream point of the battery core in the battery line, respectively, and to which at least one of a point branched or a point jointed in the indoor heating line has been connected through the first valve of the indoor heating line; and 
a refrigerant line mounted with an expansion valve (217), a cooling core (218) for indoor air conditioning, a compressor (210), and a condenser.


    PNG
    media_image2.png
    522
    904
    media_image2.png
    Greyscale


However, Takagi does not explicitly wherein the battery line is mounted with a first radiator. Porras, however, discloses a thermal management module (figs 2-5) wherein a battery line (130) is mounted with a first radiator (132). Porras teaches that this allows for the battery to 

Regarding Claim 2, the combination of Takagi and Porras discloses all previous claim limitations. Takagi further discloses an electric component line connected to an electric component core (116), mounted with a second radiator (102), and through which the coolant is fluidically-communicated by a third pump (106).


Regarding Claim 3, the combination of Takagi and Porras discloses all previous claim limitations. Takagi further discloses controlling the third pump (106) to control so that the coolant is circulated in the electric component line, in a first mode for cooling the electric component core (116) by use of an outside air of the vehicle (via 102, ¶0030). 
Takagi does not explicitly a controller for performing the controlling. Porras, however, teaches providing a controller (100) for controlling pumps and valves (¶0028-0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Takagi, as modified, to provide a controller such as taught by Porras in order to control the pumps and valves. 

Regarding Claim 4, the combination of Takagi and Porras discloses all previous claim limitations. Takagi further discloses a refrigerant bypass line (see annotated fig 1 below) having 
a coolant bypass line (see annotated fig 1 below) having a first end portion (at 404) connected to an upstream point of the battery core (410) in the battery line (see annotated fig 1 below), having a second end portion (at 412) connected to the downstream point of the battery core in the battery line, and having the second end portion of the coolant bypass line connected through a second valve (412), 
wherein the refrigerant bypass line and the coolant bypass line are connected to be heat-exchanged through a chiller (408, fig 1).

    PNG
    media_image3.png
    615
    1082
    media_image3.png
    Greyscale


Regarding Claim 5, the combination of Takagi and Porras discloses all previous claim limitations. Takagi, as modified, further discloses controlling the second valve (412, Takagi) and the first pump (402, Takagi) to control so that the coolant is circulated between the battery core (410, Takagi) and the first radiator (132, Porras) in the battery line (see annotated fig 1 above, Takagi), in a second mode for cooling the battery core by use of an outside air of the vehicle (such as taught by Porras).
Takagi does not explicitly a controller for performing the controlling. Porras, however, teaches providing a controller (100) for controlling pumps and valves (¶0028-0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Takagi, as modified, to provide a controller such as taught by Porras in order to control the pumps and valves. 

	Regarding Claim 6, the combination of Takagi and Porras discloses all previous claim limitations. Takagi further discloses controlling the compressor (210), the second valve (412) and the first pump (402) to control so that the refrigerant having passed through the compressor and the condenser (202) passes through the chiller (408), and the coolant having passed through the battery core (410) flows into the chiller through the coolant bypass line (see annotated fig 1 above) to be heat-exchanged and then flowing into the battery core again, in a third mode for cooling the battery core by use of the refrigerant line (such as shown in fig 8).
Takagi does not explicitly a controller for performing the controlling. Porras, however, teaches providing a controller (100) for controlling pumps and valves (¶0028-0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

	Regarding Claim 7, the combination of Takagi and Porras discloses all previous claim limitations. Takagi further discloses controlling the hydrothermal heater (302), the first valve (404), and the second pump (308) to control so that the coolant heated by the hydrothermal heater flows into the battery core (410) through the first battery heating line (312), and flows into the indoor heating line (see annotated fig 1 below) through the second battery heating line again, in a fourth mode for heating the battery core (such as shown in figure 13).
Takagi does not explicitly a controller for performing the controlling. Porras, however, teaches providing a controller (100) for controlling pumps and valves (¶0028-0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Takagi, as modified, to provide a controller such as taught by Porras in order to control the pumps and valves. 


    PNG
    media_image4.png
    522
    904
    media_image4.png
    Greyscale

	

Regarding Claim 8, the combination of Takagi and Porras discloses all previous claim limitations. Takagi further discloses controlling the first valve (404) and the second pump (308) to control so that the coolant having passed through the heating core (304) flows into the battery core (410) through the first battery heating line (312), and flows into the indoor heating line (see annotated fig 1 below) through the second battery heating line (314) again to be supplied to the heating core, in a fifth mode for heating the indoor by use of the battery core (shown in fig 1).
Takagi does not explicitly a controller for performing the controlling. Porras, however, teaches providing a controller (100) for controlling pumps and valves (¶0028-0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Takagi, as modified, to provide a controller such as taught by Porras in order to control the pumps and valves. 


    PNG
    media_image5.png
    522
    904
    media_image5.png
    Greyscale



Regarding Claim 9, Takagi discloses a thermal management system for a vehicle (figs 1-13), the system comprising: 
a battery line (see annotated fig 1 below) connected to a battery core (410), and through which coolant is fluidically-communicated by a first pump (402); 
a refrigerant line mounted with an expansion valve (217), a cooling core (218) for indoor air conditioning, a compressor (210), and a condenser (202); 
a refrigerant bypass line (see annotated fig 1 below) having a first end portion connected to an upstream point of the cooling core for indoor air conditioning in the refrigerant line, and having a second end portion connected between a downstream point of the cooling core for indoor air conditioning and an upstream point of the compressor in the refrigerant line; and 

wherein the refrigerant bypass line is connected to be heat-exchanged through the battery line and a chiller (408) at a downstream point of the battery core.


    PNG
    media_image6.png
    522
    904
    media_image6.png
    Greyscale


However, Takagi does not explicitly a first radiator. Porras, however, discloses a thermal management module (figs 2-5) wherein a battery line (130) is mounted with a first radiator (132). Porras teaches that this allows for the battery to be cooled either by a chiller (90) or by the first radiator (¶0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Takagi to provide a first radiator in the battery line in order to allow for the battery to be cooled more efficiently via an air cooled radiator when possible. 


Regarding Claim 13, Takagi discloses all previous claim limitations. Takagi further discloses wherein the second reservoir portion (406) has an outlet connected to the second valve (412). However, Takagi does not explicitly disclose wherein the second reservoir portion has an inlet connected to a first radiator of the battery line. Porras, however, discloses a thermal management module (figs 2-5) wherein a battery line (130) is mounted with a first radiator (132). Porras teaches that this allows for the battery to be cooled either by a chiller (90) or by the first radiator (¶0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Takagi to provide a first radiator in the battery line connected to the inlet of the second reservoir portion in order to allow for the battery to be cooled more efficiently via an air cooled radiator when possible. 

6.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi as applied to claim 10 above, and further in view of Potticary et al. (U.S. Patent Publication No. 2020/0009939, “Potticary”). 

Regarding Claim 16, Takagi discloses all previous claim limitations. However, Takagi does not explicitly disclose wherein the first reservoir portion and the second reservoir portion are positioned to be spaced from each other and each internal space thereof forms a reservoir tank fluidically-communicating with each other on an upper portion thereof. Potticary, however, discloses a thermal management system (figs 1B, 1D) wherein a first reservoir portion (34) and a second reservoir portion (36) are positioned to be spaced from each other and each internal space . 

7.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi and Potticary as applied to claim 16 above, and further in view of Klotten et al. (U.S. Patent Publication No. 2009/0152032, “Klotten”).

Regarding Claim 17, the combination of Takagi and Potticary discloses all previous claim limitations. Takagi, as modified, further discloses wherein the chiller (408) is mounted adjacent (as they are mounted in the same vehicle and thus would be adjacent to one another, see ¶0043 of the instant disclosure) to a side of the reservoir tank (30, Potticary) to be formed as a single assembly (such as shown in figure 1 of Takagi). 
However, they does not explicitly disclose the assembly being fastened to a vehicle body through a damper. Klotten, however, discloses a reservoir (12, fig 2) which is fastened to a vehicle body through a damper (13, ¶0012). Klotten teaches that this allows for vibration management (¶0014). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Takagi, as modified, to provide the damper of Klotten in order to manage vehicle vibration and improve the reliability of the system. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763